NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AARON RAISER,                                   No. 14-55835

                Plaintiff-Appellant,            D.C. No. 2:09-cv-00254-RGK-
                                                AGR
 v.

DOUG LARGE,                                     MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted September 21, 2017**

Before:      SCHROEDER, HAWKINS, and N.R. SMITH, Circuit Judges.

      Aaron Raiser appeals pro se from the district court’s order denying his

motion to amend his civil rights complaint to add claims of fraud, intentional

misrepresentation, and false promise, arising from his expulsion from Ventura

College of Law. We have jurisdiction under 28 U.S.C. § 1291. We review for an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the district court’s decision to deny leave to amend. Chappel v.

Lab. Corp. of Am., 232 F.3d 719, 725 (9th Cir. 2000). We affirm.

      Because Raiser cannot allege facts sufficient to establish promissory fraud as

against defendant Large, the district court did not abuse its discretion in denying

Raiser’s motion to amend his complaint. Thus, his proposed amendments, each of

which sound in fraud, would have been futile. See id. at 725-26 (9th Cir. 2000)

(“A district court acts within its discretion to deny leave to amend when

amendment would be futile[.]”); see also Lazar v. Superior Court, 909 P.2d 981,

985 (Cal. 1996) (setting forth the elements of promissory fraud).

      We lack jurisdiction to consider the district court’s order denying Raiser’s

June 23, 2014 motion, which the district court construed as a motion for

reconsideration, because Raiser failed to file an amended or separate notice of

appeal. See Whitaker v. Garcetti, 486 F.3d 572, 585 (9th Cir. 2007).

      Raiser’s request to certify the questions at issue to the California Supreme

Court, set forth in his reply brief, is denied.

      AFFIRMED.




                                            2                                  14-55835